           Case 1:20-cv-00012-NLH Document 7 Filed 02/03/20 Page 1 of 4 PageID: 56




                                                            --~----   -·     ("




---+~LI ~ S[if£q b1':s1J>-1~r;rlbu1u;-           C);yl,L..=--.'_ _R_E_C_,E_l_--v__E_D_ __
-----+¼----'✓~-·o_··-=t'-=-/\J,.___J7_1-'--7-'---_ _
                                                   - -----------'L--'E-=--B--'-3;___2_020_ _ __
             ~~\ ~' , , fJ?(O I.
------+-1----'---'~~---'-'-''--'-------'-'---------1'\
                                                                      T-8:30
                                                                           WILLIAM T. WALSH
                                                                                              M

                                                                                CLERK
                                                                                                                                             '-'""' '-'' 1, vv,vv.,.,uvuvv\.

                      Case 1:20-cv-00012-NLH Document 7 Filed 02/03/20 Page 2 of 4 PageID: 57


                                                                                          THE STATE OF NEW JERSEY.
                                                                                                                     ft
                                                                                                                          vs.
                                                                                                                            MILBOURNE
MAURICE RIVER MUNICIPAL COURT                                              ADDRESS-                ~
PO BOX 218                                                                                    - ~DRIVE
LEESBURG               NJ 08327-0000
856-785-1120 COUNTYOF: CUMBERLAND                                                            CIGE!@                                         NJ 08349-0000
 # of CHARGES            CO-DEFTS    POLICE CASE#:                         DEFENDANT INFORMATION
1--_l_ _ ___.__ _ _ __,___A_l_0_0_l_7_0_8_2_4_ _ _ _---1                   SEX: M EYE COLOR: BROWN                                  DOB:
 COMPLAINANT MATTHEW
 NAME:
                         DEVECKA
             NEW JERSEY STATE POLICE
                                                                           DRIVER'S LIC. #. ~ a
                                                                           SOCIAL SECURITY-#-;:'.
                                                                           TELEPHONE #:          ~ .
                                                                                                      •JI;;..
                                                                                                         (
                                                                                                                     ]          )
                                                                                                                                    SBI i .LL      §
                                                                                                                                                       "
                                                                                                                                                       7
                                                                                                                                                           DL STATE:

                                                                                                                                                           -
                                                                           LIVESCAN PCN #: 406116007971
  By certification or on oath, the complainant says that to the best of his/her knowledge, information and belief the named·
  defendant on oraboutll/04/2017 in                    MAURICE RIVER TWP                      , CUMBERLAND County,NJdid:
WITHIN THE, JURISDICTION OF THIS COURT, WHILE OPERATING A MOTOR VEHICLE ON A
 STREET OR HIGHWAY OF THIS STATE, KNOWINGLY FLEE OR ATTEMPT TO ELUDE (TPR.
DEVECKA #7987 AND TPR. TOWNSEND #7555), LAW ENFORCEMENT OFFICER'S, AFTER HAVING
RECEIVED A SIGNAL FROM THIS OFFICER TO BRING THE,NEHICLE TO A FULL STOP,
 SPECIFICALLY, BY SPEEDING AWAY FROM THE MOTOR VEM:;Ii.k-LE STOP AFTER TROOPERS MADE
!B.__~.E::_ITI~~--~_!:~~OACH OF THE MOTOR VEHIC~E ~WjVIOLATION OF N.J.S. 2C:29-2B [@
Q1:!IRD DEGREE _CRIMEJ) .                          ~   ,




  in violation of:
 Original Charge

 AmendedCharge
                                                                                -
                                                   made by me are true. I am aware that if any of the foregoing
to punis~ment
 Signed: _ _ _ _ _ _ _ _ _ _ _MA_T__T.,...H_E
                                           __W_ _ _D_E_V_E_C_KA
                                                             _ _ _ _ _ _ _ _ _ _ _ __                                                   Date: 11/04/2017

                                                                                                                         in the county of     CUMBERLAND

                                                                                                                  BRIDGETON                                NJ 08302-0000
                                                                                                                     Phone: 8 5 6 - 4 51- 317 7
                                       OBABLE CAUSE DETERMINATION AND ISSUANCE OF WARRANT
  0         Probable cause IS NOT found for the issuan~ of th is complaint.




  il'.1'                                oms~~plaint!MI(R:TIN~WH~TCRA~~;:tAL-~FFICER-~17'0"4-/2·0·r7
            Probable c ~ IS found fo~µa~=e
                (tt-15 1> ,-,c, ~~ >9     ~~~                  ·Signature and Title of Judicial Officerlssuing-Warran~· -· · Date·---
  TO ANY PEACE OFFICER OR OTHER AUTHORIZE PERSON: PURSUANT TO THIS WARRANT YOU ARE HEREBY COMMANDED TO ARREST THE
-:.MED DEFENDANT AND BRING TH~E~M~THWITH BEFORE THE COURT TO ANSWER THE_ COMPLAINT.

            B.-il Amount Set: _ _ _ _ _ _ _ _ _ _ by: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                                                                                          if.different from ·udicial officer that issued warrant

                                                                     D Relat~d TrafficJickets                          D Serious Personal lnjuryi-Death
 D D_omestic Violence - Confidential                                                                                                        · Involved
                                                                       or Other Complai;i1S
 Speci~I co11ditions of release: _             _
 D N9 phQ_ne; mail or other personal contact w/victim
 D         Ko pos~iiession fireanns/weaporis
 D         dtti~r (specify): - ·        , -
                                                                ~- - .   ."""
                            Case 1:20-cv-00012-NLH Document 7 Filed 02/03/20 Page 3 of 4 PageID: 58




 rMM'
   18 S HIGH ST
                      00
                                                   •
                                                                                                 ~.r~:e .....
                                                                                                       ·.    :. .
                                                                                                                 . :'THE STA.TE OF NE.W JERSEY:

       II'i~:r·~~;;:;r:LE:°~LEE:°1MUNffiiiIICCII1Pij-~-·~:-·•···~~c.o~[urFRr,jTr4l•.~S_E=Q~lJE~N;;;CE;N::·=HA DR~t~;. ·. ~
                                                                                        0

                                                                                                                          .
                                                                                                                                      .LL
                                                                                                                                                                  vs.
                                                                                                                                                             ' • MILBOURNE
                                                                                                                                                            lftE DRIVE
                                                                                                                                                                                                                    '
  MILLVILL~                                              NJ         08332-0609                              ,·
  856 - 825 - 7 000                     COUNTY OF: CUMBERLAND                                                                                                                          NJ           0-allilt'-0000
   # of CHARGES                  CO-DEFTS   POLICE CASE#:
                                                   DEFENDA_NT INFORMATION
     2                     Al00l 70825             SEX: . M .EYE COLOR: BROWN                                                                                                 DOB:      011/0,~
 f-C_O_M_P_LA_IN.,..,A,.,..N=T~----~-------------1 DRIVER'S UC.#.    .  5 63 77 0 -                                                                                                                         DL STATE: NJ . ·:
   NAME:                   TPR.   K           TOWNSEND                                           SOCIAL SECURITY#:                                                            SBI#:
                   '.ft=--                    .A          -:n:=:-                                TELEPHONE#:                                                           ( )
          - ~ £ _ ~ / S M·                   DoJ<s::[' . 77 W ~lf · .                            LIVESCAN PCN #:
       By certification or on oa h, the complaina·nt says that              , owledge, information and belief the named-
       defendant on or about 11/0.4/2017 in                    MILLVILLE CITY             , CUMBERLAND County, NJ did: ·
   WITHIN THE JURISDICTION OF THIS COU ,           Y OR PURPOSELY OBTAIN OR POSSESS,
   ACTUALLY OR CONSTRUCTIVELY, A CONTROLLED DANGEROUS _SUBSTANCE-ANALOG CLASSIFIED . .
   IN $CHEDULE I, II, III OR_ IV (THIRD DEGREE CRIME) THAT WAS NOT OBTAINED
   DIRECTLY, OR PURSUANT TO A VALID PRESCRIPTION OR ORDER FORM FROM A PRACTITIONER,
   SPECIFICALLY BY POSSESSING ONE (1) WHITE CRYSTAL ROCK SUSPECTED.TO BE CDS CRACK
   COCAINE IN VIOLATION OF N.J.S. 2C:35-10k(l) (A THIRD DEGREE CRIME)

  WITHIN- THE JURISDICTION OF THIS COURT, KNOWINGLY OR PURPOSELY OBTAIN OR POSSESS,
 -ACTUALLY OR'CONSTRUCTIVELY, A CONTROLLED DANGEROUS SUBSTANCE ANALOG CLASSIFIED
 ·IN SCHEDULE I, II, III OR IV (THIRD DEGREE.CRIME) THAT WA~ .NOT OBTAINED          .
  DIRECTLY, OR PURSUANT TO A VALID PRESCRIPTION OR ORDER FORM FROM A PRACTITIONER,,
  SPECIFICALLY BY POSSESSING ONE (1) PLASTIC BAG CONTAINING WHITE POWDER SUSPECTED
  TO BE CDS HEROIN IN VIOLATION OF N. J. S. 2C: 35-lOA (l)_ (A TH_IRD DEGREE CRIME)   ?
       .m v1olat1on
           . . of: Pc1 ~~-rf'~[j
                        :w . ClJ
                                 To hrJ!sD~IF
                                 (
                                                                                       1
                                                                                                                   S~'i.E(~l)-'J;°d• T::r-~~---frg'?;!j
                                                                                                                    --"""-~-'--                                   · AN~ Wf-ft./\f ,



   Amended Charge
  CERTIFICATION: I certify that the foregoing statements made by me are true. I am aware that if any C;)fthe fore .                                          tatement_s made by me are ,w11full>.'.f~lse,j\~m S}lbject
  to punishment                                                                                                                                             Lv.1~1tJTJj:f""~ !,,J «1,t.>Jltt£__K.i'JrJ,1_
       Signed: _ _ _ _ _ _ _ _ _ _ _T_P_R_._K
                                            ___T_O_WN_.;.c.S_E_ND
                                                              _ _ _~ - - - - - - - -                                                                                               Date: 11/04/2017

 ' OU will be notified of your Central First AppearanC'e/CJP 'date to be held at the                                Superior Court                               in the county of CUMBE;RLAND
   at the following address: ~-':l_~ERLAND CRIMINAL DIV
  60 WEST BRO         STREET                                                                                                                                BRIDGETON                                  NJ 08302-0000
, Date of Arre t:           11/04/2017                                                                           Time:                                        Phone: 856-4$1-3177
                                                   ROBABLE CAUSE DETERMINATION AND ISSUANCE OF WARRANT
   .D       Probable cause IS. NOT found for the issuance of this complaint.
- '(           ~
               ,".,'3
         Si nature .of Court Administrator or De u     Court Administrator                   Date                                    Si nature of Jud e                                                                    Date


       l!i ._Probable 9ause IS found for the i~suance of this complaint. .MARTIN                                      WHITCRAFT JUDICIAL OFFICER 11/04/2017
            ' .a,i.        ·'I         ·                                                                         Signature and Title of Judicial Officer Issuing Warrant                                                  Date    •
   TO AN~EACE OFFICER OR OTHER AUTHORIZED PERSON: PURSUANT TO THIS WARRANT YOU ARE HEREBY COMMANDED TO ARREST THE
   NAMED DEFENDANT AND BRING THAT PERSON FORTHWITH BEFORE THE COURT TO ANSWER THE COMPLAINT.

             Ball''Amount Set: _ _ _ _ _ _ _ _ _ _ b y = - - - - - ~ - - - - - - - - - - - - - - - - - - - - ' -
                                                                                                                   if different from ·udicial officer that issued warrant


   •       Domestic Violence - Confidential
                                                                                         •      Related Tr~f:f.ic Tickets_                                      O      Serious Personal Injury/ Death
                                                                                                or Other Complaints                                                              Involved
                                                                                                                                         .. ,-;·   ;=:-:.         :--,, 1"·                                        ,, '
   Special conditions of release:   .
  •   No phone, mail or other personal contact .w/victim                                                                 . : COMPLAINT:.:\NARRANT(DEFEND~N;i;>S·COPY) - .-
                                                                                                                              ·:-·                                   . ;           '. ,.:;•ii   .     ,'\'''''".                      .


  •   No possession firearms/weapons
  .•  Other (specify):
                                                                                                                                                                              ..
                                                      _1
             II r111 f 11[ 111/ 'I 1/lf I l fr,lf II, t 1 II 1I I11I t/11 Ill 11ft•lllf If, ,II If
              )U:1370
W_;,,,;,,;............,
     HS7VM _            'l WVl771M
                            _ oE:8 l't/
                                                                                                                                                    1
                                                                                                                                           )O~,gQ       _['   rl    0
                                                                                                                                                                   !~ l~i~0~
                                                                                                                                                :J...:ff (N~____lt$7.,\"l   h.5
                                                                                                     .. -;..   •.·       .
                                                                                                                                             /~~O~t~~)
                                                                                                                     .       ~""'-:·-..,
                              Case 1:20-cv-00012-NLH Document 7 Filed 02/03/20 Page 4 of 4 PageID: 59                                      . 551e.,h~~~·H ~~H
